DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art (US 8,556,591 B2) to Koronkiewicz discloses a wind turbine comprising a main shaft, a rotor hub, a rotor locking disc carried on the main shaft and having a plurality of recesses around the locking disc and at least one locking pin which moveably engages the at least one of the recesses. The invention in claims 1 and 14 define over prior art in that: 
	the recesses are open perimeter recesses and  have respective openings intersecting with the outer circumference of the rotor locking disk;
	there are reduced thickness areas located at a peripheral region of the disc in areas between adjacent recesses.
In Koronkiewicz the recesses are fully inside the circumference of the locking disc and there is no teaching or suggestion in the prior art to modify Koronkiewicz to:
 have the recesses in another location opening onto the outer circumference of the disc and;
have reduced thickness areas in the rotor locking disc between adjacent recesses.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2010/00232978 A1; US 8334608 B2; US 8646177 B2 each discloses a rotor locking disc having a plurality recesses; a locking pin moveably engaging the recesses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MAXIME M ADJAGBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745